People v Beachum (2017 NY Slip Op 07336)





People v Beachum


2017 NY Slip Op 07336


Decided on October 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2017

Manzanet-Daniels, J.P., Mazzarelli, Moskowitz, Kahn, Kern, JJ.


1285/13 4758 1281/13 4757

[*1]The People of the State of New York, Respondent,
vKenneth Beachum, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Catherine M. Reno of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Martin Marcus. J.), rendered June 26, 2014, as amended December 13, 2016, convicting defendant, upon his pleas of guilty, of criminal possession of a forged instrument in the second degree and grand larceny in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 2½ to 5 years, unanimously affirmed.
Defendant was properly adjudicated a second felony offender based upon a New Jersey drug conviction. The court properly consulted the accusatory instrument (see People v Jurgins, 26 NY3d 607, 613-614 [2015]), which established that the predicate crime involved possession with intent to distribute heroin (see People v Santiago, 143 AD3d 545 [1st Dept 2016], lv denied 28
NY3d 1127 [2016]; People v West, 58 AD3d 483 [1st Dept 2009], lv denied 12 NY3d 822 [2009]). We decline to revisit our prior holdings on this issue.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 19, 2017
CLERK